UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUl\/IBIA

)
In re BLACK FARMERS DISCRIMINATION ) Misc. No. 08-0511 (PLF)
LITIGATION )

)

MEMORANDUM OPINION AND ORDER

Since the issuance by the Claims Administrator of claims decisions in this case,
the Court has received hundreds of letters and pro se motions from non-prevailing claimants who
seek reconsideration of their claim detenninations. The Court has determined that rather than
allowing each of these pieces of correspondence to be filed on the docket, efficiency would be
served by allowing a representative sample to be filed and by eliciting responses from both class
counsel and the government

Accordingly, the Court directs the attention of class counsel and the government
to the pro se motions and, in some cases, letters, which now have been filed at docket numbers
390, 391, 392, 393, and 394. In each communication, a non-prevailing claimant has asked the
Court to reconsider his or her claim determination Some claimants have included supporting
documentation with their motion or letter, such as the relevant page or pages from their claim
form, or correspondence that they have sent to their members of Congress. Other claimants have
not included such documentation, but the Court recognizes that both class counsel and the
government can access these persons’ claim forms through the Claims Administrator’s database.

The claimants raise a number of grounds that, in their view, warrant
reconsideration of their claim determinations. Many note that their claim was denied based on a

determination that the claimant "failed to prove that [he or she] complained of discrimination to

an official of the United States Government on or before July l, 1997, regarding USDA"s
treatment of [the claimant] in response to [his or her] application or constructive application."
_S@, g.g;, Clifford Daniels, ‘Track A’ Claim Determination Form, Explanation of Denied Claim
[Dkt. No. 390]. Other claimants have complained of denials based on other criteria, such as the
Claims Administrator’s determination that he or she "failed to prove that [he or she] applied, or
constructively applied, for a specific farm credit transaction at a USDA office between January
l, 1981, and December 31, 1996." _S_e_;c_, eggs Evelyn I. Dillard, ‘Track A’ Claim Deterrnination
Form, Explanation of Denied Claim [Dkt. No. 393]. In addition, some claimants have noted that
they relied on the assistance of class counsel in preparing their claim forms, yet still were denied.
§§e Letter from Evelyn l. Dillard to U.S. Senator Thad Cochran (Sept. l4, 2013) [Dkt. No. 393].
l\/lany others have submitted one-page motions for reconsideration, modeled on a standard-form
template, into which they have written their personal identifying information; a blank example of
this motion has been included as an attachment to this Order.

Ultimately, regardless of the grounds on which any particular claim was denied or
the specific issues raised by claimants in their correspondence, each disappointed claimant asks
for the Court’s review of the Claims Administrator’s decision. The Court has determined that
class counsel and the government should be afforded the opportunity to respond to these
claimants’ pro se motions and letters, and, further, that the Court would be assisted in deciding
whether there are any available grounds for obtaining reconsideration of claim determinations by
having the views of class counsel and the govemment.

Accordingly, it is hereby

ORDERED that, on or before January 30, 2014, class counsel and the government
shall each file a response to the pro se motions and letters filed at docket entries 390, 391, 392,
393, and 394. Class counsel and the govemment need not respond individually to each filing.

SO ORDERED.

__/s/
PAUL L. FRIEDMAN
United States District Judge

DATE: December 31, 2013

To: Denied Black Farmers
Re: Motion to the Court

Take a stand and send a motion to the CLERK OF COUR’I`, U.S. DIS'I'RIC'I` COURT» 333
coNs'r'rrImoN AvENuE, Nw, wAsnziNo'roN, 1).q§¢jst that the court grant me the opportunity to submit
evidence and plcadings. l

3 .'

Respectfully Sx`xbul.ltt¢.f Columbn t .
Denied Block Farmers make those motions. Send them to the clerk’s office and address nbove.
Bave n blessed day. ' _e.,
b ' """ii`x~`;c \,`z~. ;»,`n " "` `
' M=.‘ll_"-_'*;L"L.______
l l
m l
. l NUY ~ 6 2013

         

An cia l). (.'ac.